DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 10-11, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nazar et al., US 20190081850 A1 (hereafter referred to as Nazar) in view of Narin et al., US 7885194 B1 (hereafter referred to as Narin).
A.	Regarding claim 1, Nazar teaches a method (abstract, “Systems, methods, and computer-readable media for aggregating and presenting network events in a network environment.”) comprising: 
a log, and stimuli and circumstances that led to creation of the network event.”); 
correlating the network data with configuration data for configuring the network (p. 162, “For example, the network event identifier 502 can identify a network event occurring within a specific logical tenant space on a specific router indicating the router has failed a policy test.”), which comprises: in response to determining that an amount of logged events in an area (p. 92, “Tenants can represent a customer in a service provider setting, an organization or domain in an enterprise setting, or just a convenient grouping of policies.”) exceeds a predetermined threshold (p. 176, “The network event identifier 502 can identify network events according to a threshold number of event instances. A threshold number of event instances can indicate a number of event instances to let pass, e.g. a number of times an event occurs within a specific time frame to let pass, before identifying the event.”, flagging the area 
analyzing configuration data associated with the flagged area to determine a first network configuration that related to at least one logged event (p. 29, “Network assurance is the guarantee or determination that the network is behaving as intended by the network operator and has been configured properly (e.g., the network is doing network and individual network elements (e.g., switches, routers, applications, resources, etc.). However, often times, the configurations, policies, etc., defined by a network operator are incorrect or not accurately reflected in the actual behavior of the network.” See p.  158, “More specifically, the event organization system 500 can aggregate events to form an aggregated network event, potentially for purposes of providing network assurance. In aggregating network events to form an aggregated network event, the event organization system 500 can reduce amounts of storage and computation resources utilized in processing and presenting network events.” See also p. 182, “Network events identified by the network event identifier 502 can be generated or collected by a controller, application, or appliance, e.g. assurance appliance 300.”).
Nazar does not specifically teach creating a second network configuration for the network to fix a potential issue associated with the at least one logged event. However, in the same field of endeavor, Narin teaches creating a second network configuration for the network to fix a potential issue associated with the at least one logged event (column 8, lines 13-30, 46-57; “In each instance, using specifically determined and descriptive tagged field names, a 
B.	Regarding dependent claim 3, Nazar-Narin teaches the method of claim 1 wherein the potential issue corresponds to the first device on the network (Nazar, p. 162, “For example, the network event identifier 502 can identify a network event occurring within a specific logical tenant space on a specific router indicating the router has failed a policy test.”).
C.	Regarding dependent claim 4, Nazar-Narin teaches the method of claim 1 as cited above. Nazar does not specifically teach wherein a process to monitor the first device is executed on the first device on the network. However, in the same field of endeavor, teach wherein a process to monitor the first device is executed on the first device on the network (column 5, lines 4-20; “When monitoring the components, agents 320 may detect a fault and/or a recovery of an interface, an interconnect, and/or any other component of network element 110, and/or may report the fault and/or the recovery to event logic 310. For example, agents 
D.	Regarding dependent claim 10, Nazar-Narin teaches the method of claim 1 as cited above. Nazar does not specifically teach determining that an update for the first device includes a fix for the potential issue. However, in the same field of endeavor, Narin teaches determining that an update for the first device includes a fix for the potential issue (column 16, lines 52-54; “For example, intelligence manager 540 may store and/or associate reconfiguration information, such as a software upgrade, with corresponding events.”  See also column 17, lines 10-26; “For example, if intelligence manager 540 has an updated software process stored and associated with an event related to an interface failure, and a received XML event problem report bundle 460 contains information identifying the specific type of interface failure, the updated software process (reconfiguration information) may be transmitted via a reconfiguration information bundle 570 to network element 110 from ICG 140 (block 1240).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nazar to substitute a software update from Narin for the resolution of configuration conflicts in Nazar to prevent the network devices from entering a failed state and leverage the analysis of events to determine when to software upgrades are necessary and available.

F.	Regarding claim 16, Nazar-Narin teaches a computer system comprising: 
a processor; a storage device coupled to the processor and storing instructions, which when executed by the processor cause the processor to perform a method (Nazar, p. 211, “Exemplary system 900 includes a processing unit (CPU or processor) 910 and a system connection 905 that couples various system components including the system memory 915, such as read only memory (ROM) 920 and random access memory (RAM) 925, to the processor 910.”), the method similar to Claim 17 is a system performing functions similar to the steps of claim 2 above. Thus, claim 16 is rejected on the same rationale as claim 1 above.
G.	Claim 18 is a system performing functions similar to the steps of claim 3 above. Thus, claim 16 is rejected on the same rationale as claim 3 above.  
H.	Claim 19 is a system performing functions similar to the steps of claim 4 above. Thus, claim 19 is rejected on the same rationale as claim 4 above.  

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazar and Narin as applied to claims 1 and 11 and 17 above, and further in view of  Pelletier et al., US 8370462 B2 (hereafter referred to as Pelletier).
A.	Regarding dependent claim 2, Nazar-Narin does not specifically teach the method of claim 1 wherein the first network configuration is a network configuration change made to the network within a predetermined period of time. However, in the same field of endeavor, Pelletier teaches wherein the first network configuration is a network configuration change made to the network within a predetermined period of time (column 8, lines 46-55; “In addition, a waiting period may be specified in the monitoring policy so that the audit process is not triggered until the waiting period has elapsed and all consecutive device configuration changes have been received.” See also column 13, lines 10-16; “The service-impact event notification system 1000 includes a service-impact event notification generation logic 1050 to generate a service-impact event notification when the monitored configuration change is deemed to be service-impacting based on the result of the audit.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nazar-Narin and substitute detecting changes made within a predetermined time period from Pelletier for the network configuration changes from Nazar-Narin and thereby prevent fault and performance issues from misconfiguration, see Pelletier at column 1, lines 5-8. The motivation would have been to identify service-impacting changes generated from configuration changes.
B.	Claim 17 is a system performing functions similar to the steps of claim 2 above. Thus, claim 17 is rejected on the same rationale as claim 2 above.  

Claims 5-7 and 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazar-Narin as applied to claim 1, 11 and 17 above, and further in view of  Vaidyanathan et al. US 10142168 B2 (hereafter referred to as Vaidyanathan).
A.	Regarding dependent claim 5, Nazar-Narin teaches the method of claim 1 as cited above. Nazar-Narin does not specifically teach wherein the network data is time series data corresponding to the first device that is stored in a time series database on the first device. However, in the same field of endeavor, Vaidyanathan teaches wherein the network data is time series data corresponding to the first device that is stored in a time series database on the first device (column 2, lines 9-23; “A network device (e.g., a Layer 2 or Layer 3 networking device) can, for example, have a processor which communicates with an ASIC. The processor can receive flow information and a notification from the ASIC, where the notification indicates a predefined error condition has been identified in a packet associated with the flow information.” See also column 6, lines 48-61; “This information would be captured and stored in the time series database 316, then used by the CPU 262 or a user to correlate information with other switches in the fabric 112, allowing the CPU 262 or user to identify a misconfigur-ation or a badly behaving switch.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nazar-Narin to substitute a time series database on the network device from Vaidyanathan for the event log on Nazar-Narin to build a time series database of the collected event data. The motivation would have been to provide structured storage for the different types of event data collected and thereby facilitate real-time monitoring, see Vaidyanathan at column 7, lines 2-4.

C.	Regarding dependent claim 7, Nazar-Narin-Vaidyanathan teaches the method of claim 6 comprising: collecting, from a second database on a second device on the network, third 
D.	Claim 12 recites limitations that are similar to functions of claim 6, above. Thus, claim 12 is rejected on the same rational as claim 6, above.
E.	Claim 13 recites limitations that are similar to functions of claim 7, above. Thus, claim 13 is rejected on the same rational as claim 7, above. 
G.	Claim 20 recites a system that functions similar to the steps of claim 5 above. Thus, claim 20 is rejected on the same rationale as claim 5, above.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazar and Narin as applied to claims 8 and 14 above, and further in view of  Jain et al., US 7640317 B2 (hereafter referred to as Jain).
A.	Regarding dependent claim 8, Nazar-Narin teaches the method of claim 1 as cited above. Nazar-Narin does not specifically teach determining a number of network configuration changes on the first device that exceed a threshold number. However, in the same field of endeavor, Jain teaches determining  a number of network configuration changes on the first device that exceed a threshold number (column 4,  lines 8-11; “A data manager, such as a data manager 136, may be implemented by any software component executing on network device 130…” See also column 9, lines 52-59; “Data manager 136 may perform a trim operation in 
B.	Claim 14 recites limitations that are similar to functions of claim 8, above. Thus, claim 14 is rejected on the same rational as claim 8, above. 

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazar and Narin as applied to claims 1 and 11 above, and further in view of Movassaghi et al., 7779404 B2 (hereafter referred to as Movassaghi).
A.	Regarding dependent claim 9, Nazar-Narin teaches the method of claim 1 as cited above. Nazar-Narin does not specifically teach determining that more than a threshold number of configuration changes of a certain type have been made on devices in the network. However, in the same field of endeavor, Movassaghi teaches determining, by the network management tool, that more than a threshold number of configuration changes of a certain type have been made on devices in the network (column 4, lines 1-11, “A data manager, such as a data manager 136, may be implemented by any software component executing on network device 130…” See also column 9, lines 51-57; a trim to rebase configuration is triggered by a threshold. “A trim operation may advantageously remove configuration changes made to network device 
B.	Claim 15 recites limitations that are similar to functions of claim 9, above. Thus, claim 15 is rejected on the same rational as claim 9, above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golani et al., US 20140122709 A1, teaches a network event analyzer that analyzes events based a default set of numeric measures that includes a network-region factor (related to the scope of the network affected by an issue, for example, whether the issue impacts core network region, distribution network region, edge network region.
Jain et al., US 20140136690 A1, teaches event analysis component 408 can analyze reported events, from ticket data, maintenance data, traffic data and events. The characterization module can infer relationships between the ticket data, maintenance data, and/or traffic data and the events based on time of occurrence, date of occurrence, duration of occurrence, physical location, type, property, configuration setup, and/or functional role of the involved devices.
Bevins et al., US 20140039958 A1, teaches event aggregation and correlation module 122 may receive the events and/or logs from one or more monitoring modules (e.g., 112, 114, 116, 118, 120), identify problematic events and/or logs and send those events that are determined to be abnormal events, for instance, those that indicate behavior of the devices that might signal a problem to an incident management system 124.
Johnston et al., US 20140172919 A1, teaches a subject device 120 is a piece of networking equipment, logged events might be created by the subject device 120. The amount of space for the system event log 105 will generally be finite and eventually the memory for the system event log 105 may fill up as more event nodes 110 are generated over time. A deletion protocol may be used for efficiently removing event nodes 110 from the system event log 105.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Patrice L Winder/Primary Examiner, Art Unit 2452